Citation Nr: 1135727	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  05-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disorder, on a direct basis and as secondary to service-connected disability.

2.  Entitlement to service connection for a neck disorder, on a direct basis and as secondary to service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the right hand, on a direct basis and as secondary to service-connected disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions from the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing held at the RO in October 2007, before the undersigned Veterans Law Judge.  The transcript from that hearing has been reviewed and is associated with the claims file.  The case was then Remanded by the Board in February 2008 and August 2010 for additional evidence and readjudication.  

Originally, the Veteran's appeal included the issue of entitlement to service connection for a right lower extremity disorder.  In July 2011, the RO granted service connection for residuals of status post stress fracture of the right lower leg and knee and assigned a 0 percent evaluation, effective February 16, 2006.  As a result, this issue is moot, and no longer before the Board.  Therefore, consideration herein is limited to the issues listed on the first page of the present decision.

The issue of entitlement to a higher disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A low back disability, to include degenerative joint/disc disease of the lumbar spine, was not shown during the Veteran's active duty; was not diagnosed until at least several years after service; and has not been shown to have developed as a result of an established event, injury, or disease during service or as a result of any service-connected disability.

2.  A neck disability, to include degenerative joint/disc disease of the cervical spine, was not shown during the Veteran's active duty; was not diagnosed until many years after such service; and has not been shown to have developed as a result of an established event, injury, or disease during service or as a result of any service-connected disability.

3.  Peripheral neuropathy of the right hand was not shown during the Veteran's active duty, was not diagnosed until many years after such service, and has not been shown to have developed as a result of an established event, injury, or disease during service or as a result of any service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service; cannot be presumed to have been incurred in service; and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  A neck disability was not incurred in or aggravated by service; cannot be presumed to have been incurred in service; and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Peripheral neuropathy of the right hand was not incurred in or aggravated by service and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Letters dated in March 2006, September 2008, and September 2010, informed the Veteran of its duty to assist him in substantiating the service connection claims adjudicated herein under the VCAA, the effect of this duty upon his claims, and of how disability ratings and effective dates are assigned.  Any timing defect of this correspondence was cured by the RO's subsequent readjudications of the claims on appeal and issuance of supplemental statements of the case in March 2010 and August 2011.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained a VA examination in October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 2010 VA examination obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran is seeking to establish service connection for a low back disorder, a neck disorder, and peripheral neuropathy of his right hand to include as secondary to service-connected disabilities.  Presently the Veteran is service connected for hypertension, a renal condition, diabetes mellitus, erectile dysfunction, lichen simplex chronicus, PTSD, and residuals of status post stress fracture of the right lower leg/knee.  As a result, the Board will analyze the claims on both direct and secondary service connection bases.  

Service treatment records (STRs) show that, in March 1973, the Veteran was treated for a single episode of neck stiffness attributed to a cold.  There are no records of additional follow-up evaluation or clinical findings to suggest that this injury resulted in a chronic neck disorder or that provide a basis for such a diagnosis.  These records also show the Veteran did not indicate any specific lumbar spine or right hand complaints during service, and none are documented.  At his retirement physical in April 1987,, clinical evaluation of the Veteran's spine and upper extremities was within normal limits with no pertinent abnormalities noted.  

There is no evidence of a low back, neck, or right upper extremity disability having manifested to a compensable degree within one year of separation from active service.  In fact, post-service treatment records are devoid of references to any pertinent disorder until treatment reports from Reynolds Army Community Hospital dated in 2004.  These records show the Veteran was evaluated for complaints of neck and back pain and right upper extremity weakness.  Radiological findings show degenerative changes of the upper lumbar and lower thoracic spine and severe degenerative joint/disc disease of the cervical spine with multilevel spondylosis.  

An entry dated in February 2004 shows the Veteran gave a history of waking up on December 30, 2003, with numbness and weakness in his right arm and hand, which later developed into pain in the neck, arm, and low back.  He also experienced neck spasms and had difficulty holding a pen due to weakness of his fingers.  The pain was primarily in the neck and low back for unclear reasons with the Veteran indicating that he did not usually have chronic neck or back pain.  It was noted that X-rays of the cervical spine showed significant degenerative joint disease with osteoarthritis.  The Veteran's given Methadone for several days with subsequent resolution of the pain symptoms, but continued right arm weakness.  The examiner diagnosed right upper extremity weakness due to brachial plexopathy versus C7 radiculopathy, but did not otherwise indicate that any findings first began during military service, or within a year thereafter.  During additional evaluation in August 2004 the examiner noted the Veteran's current condition was either due to his cervical spine secondary to multi-level degenerative disk disease or an ischemic event.  

In a subsequent entry dated in September 2004, an examiner noted the differential diagnosis of brachial plexus lesion versus residual permanent sequelae after acute cervical radiculopathy.  However he concluded that the MRI findings could not account completely for the Veteran's physical presentation.  He stated that brachial plexopathy was certainly a possibility and, if it were the true etiology, was likely secondary to diabetes.  An MRI of the brachial plexus was recommended to rule out any compressive lesion.  At best, this opinion does little more than indicate the possibility that the Veteran's peripheral neuropathy is related to the service-connected diabetes and thus is entitled to minimal probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against all three of these claims.  As detailed above, the degenerative disc/joint disease of the lumbar and cervical spine first documented in the 2004 radiology reports, were not manifested prior that date.  The United States Court of Appeals for Veterans Claims (Court) has established that symptoms, not treatment, are the essence of continuity of symptomatology.  Here, however, it appears that, for almost two decades after service, the Veteran did not complain of, or receive treatment for, any symptoms referable to his back, neck, or right upper extremity including as residual of any claimed in-service injuries.  He has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Also of record is a medical opinion from a physician at Fort Sill Army Hospital dated in October 2010, who noted that for the last year the Veteran had been under his care for treatment of peripheral neuropathy in both the upper and lower extremities and diabetes mellitus.  He opined that it was more than 50 percent likely that the Veteran's peripheral neuropathy was caused by his diabetes.  While the opinion contains a reasonable degree of medical certainty it is somewhat cursory in that no rationale was given and it was not accompanied by any clinical findings in support.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

Further, in October 2010, the Veteran underwent a VA examination.  The examiner reviewed the claims file in its entirety, took a detailed history of the Veteran's military service, and noted post-service symptoms and complaints, including the reports of an apparent cerebrovascular accident in December 2003.  Indeed during the course of the examination, the Veteran consistently reported the onset of his back, neck, and right hand problems as beginning in December 2003.  Following review the record and an examination of the Veteran, the clinical impression was degenerative joint/disc disease of the lumbar spine with slight kyphosis; degenerative joint/disc disease of the lower cervical spine with spondylosis; and peripheral neuropathy of the right hand.

With respect to the lumbar spine, the Veteran reported that he initially sought care for low back pain related to his right leg condition in 1999.  However, there was a permanent change in the level of low back pain as a result of a fall at the time of the cerebrovascular accident in December 2003.  X-rays showed degenerative joint disease and degenerative disc disease of the lumbar spine.  The examiner concluded that the Veteran's lumbar spine condition was less likely as not permanently aggravated or a result of any event or condition that occurred in-service or within one year of discharge.  Rather it was at least as likely as not a result of post-service events since discharge, including the December 2003 fall and/or the risk of back pain in the general population.  The examiner further concluded that it was not caused or worsened by an already service-connected disability.  

With respect to the Veteran's cervical spine, the examiner referred to the in-service neck complaints in 1973, however the Veteran did not recall those complaints and instead reported the initial onset of neck problems in December 2003.  He reported waking up with paralysis of both the right upper extremity and right lower extremity, which caused him to fall.  He denied neck complaints prior to his injury.  Radiological reports show degenerative changes, disc abnormalities, and stenosis.  The examiner concluded that the Veteran's cervical spine condition was less likely as not permanently aggravated or a result of any event or condition that occurred during service or within one year of discharge.  Rather, it was at least as likely as not a result of post-service events since discharge, including the December 2003 fall and was not caused by or worsened by an already service-connected disability.  

With respect to the right hand, the Veteran reported that in December 2003 he experienced pain with paralysis of the hand and tingling in the arm.  He could not extend his fingers and had difficulty writing.  He was initially informed that the symptoms were due to an ischemic event, but more recently he was told the peripheral neuropathy was due to his diabetes.  Following review the record and an examination of the Veteran, the examiner concluded the peripheral neuropathy of the right hand was less likely as not permanently aggravated or a result of any event or condition that occurred during service or within one year of discharge.  Rather, it was at least as likely as not a result of post-service events since discharge, including the December 2003 event and was not caused by or worsened by an already service-connected disability.  The examiner's opinion was based on the Veteran's reported onset of symptoms in December 2003 with no previous complaint as well as the history, physical examination, and records which were most consistent with a cerebrovascular accident.  

These VA opinions are considered highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  He also cited to various medical literature in support of his conclusions.  As a result, he was able to fully address the salient question as to the origin of the Veteran's current back, neck and right hand disabilities and their relationship to military service and/or service-connected disability.  Therefore, after weighing all the evidence, the Board finds greater probative value in the 2010 VA examiner's conclusions, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  For the reasons discussed above, the September 2004 VA outpatient treatment record and the October 2010 medical opinion from Fort Sill, while not discounted entirely, are entitled to less weight in the face of the remaining evidentiary record.

Consequently, the Board is unable to attribute the post-service development of the current degenerative joint/disc disease of the lumbar spine, the degenerative joint/disc disease of the cervical spine, and the right hand peripheral neuropathy, to the Veteran's service.  Competent medical opinion in the record found that there was no medical basis for holding that the claimed disabilities, were incurred in service.  Thus, the Board finds that the preponderance of the evidence is against the claims on a direct basis and that the claims must be denied.  38 C.F.R. § 3.303.

Furthermore, to the extent that the Veteran is seeking service connection for low back, neck, and right hand disabilities on a secondary basis, it appears that his primary argument is that these claimed conditions are secondary to a December  2003 cerebrovascular accident.  At the outset, the Board notes that service connection has not been established for the cerebrovascular accident and as such, this disability cannot provide a basis for a grant of secondary service connection.  The Veteran has also argued that his claimed conditions are secondary to his service-connected right leg disability and diabetes mellitus.  However, the competent medical evidence of record does not indicate that either service-connected disability played a role in their development or worsening.  The 2010 VA examination report provides a negative opinion, consistent with the Veteran's medical history.  Thus, there is no medical basis for holding that the low back, neck and right hand disorders are related.  This also refutes any grant of service connection on the basis of the judicial precedent in Allen, which would be permitted if any service-connected disability aggravated nonservice-connected disability, a relationship which must be shown by medical evidence.  

In reaching the above conclusion, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his hearing testimony and acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to report acute injury and/or pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptoms sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this regard, the Board notes that the Veteran is not a medical professional.  Therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his claimed low back, neck, and right hand disabilities and service and or service-connected disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  In this case, the STRs do not show any treatment for chronic disabilities involving the Veteran's low back, neck, or right hand.  In addition, the Veteran's post-service medical records do not show the existence of any claimed disability prior to 2004.  Finally, in October 2010, a VA examiner determined that his claimed disabilities were not related to his service, or to any service-connected disability.  Given the foregoing, the Board finds that the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by these factors.  See Jandreau supra & Buchanan supra.

Accordingly, the preponderance of the evidence is against the claims for service connection on both direct and secondary bases, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for low back disorder, on a direct basis and as secondary to service-connected disability, is denied.

Service connection for a neck disorder, on a direct basis and as secondary to service-connected disability, is denied.

Service connection for peripheral neuropathy of the right hand, on a direct basis and as secondary to service-connected disability, is denied.


REMAND

In a January 2010 rating action, the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective February 24, 2003.  In a VA Form 21-4138, received in November 2010, the Veteran appears to disagree with the rating assigned.  However, the RO has not issued a statement of the case (SOC) that addresses this issue.  In such cases, under judicial precedent, the appellate process has commenced and the appellant is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should furnish an SOC to the Veteran addressing the issue of entitlement to an initial increased rating for PTSD.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal from that specific decision.  This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.  

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


